           Case 5:19-cr-00218-EGS Document 201 Filed 07/29/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                     :
                                                             :
         v.                                                  :             CRIMINAL ACTION NO. 19-218
                                                             :
KARVARISE E. PERSON (3)                                      :
                                                             :
YOJANG TORRES-ROSARIO (10)                                   :

                                                       ORDER

         AND NOW, this 29th day of July, 2020, after considering (1) the following motions filed

by the defendant, Karvarise E. Person (“Person”): (a) a motion for disclosure of exculpatory

evidence (Doc. No. 150); (b) a motion for discovery pertaining to early production of Jencks Act

materials (Doc. No. 151); (c) a motion to compel discovery (Doc. No. 153); and (d) a motion for

government agents to retain rough notes and an incorporated memorandum of law (Doc. No. 155);

(2) the motion for discovery pertaining to the early production of Jencks Act materials filed by the

defendant, Yojang Torres-Rosario (“Torres-Rosario”) (Doc. No. 143); and (3) the responses in

opposition to the aforementioned motions filed by the government (Doc. Nos. 194, 195); and after

a telephone conference with counsel on July 28, 2020, during which the court discussed the

motions with counsel and the schedule in this matter; accordingly, it is hereby ORDERED as

follows:

         1.       Person’s motions (Doc. Nos. 150, 151, 153, and 155) are DENIED WITHOUT

PREJUDICE; 1 and


1
  In the response to these motions, the government indicates that, inter alia, it (1) “acknowledges its Brady obligations.
Any such material has either been turned over or as discovered will be promptly provided to the defendant in
accordance with our obligations,” (2) “the government is prepared to provide the Jencks Act materials to defense
counsel one week prior to trial, despite no legal requirement that it do so, consistent with its Office policy,” (3) “[t]he
government does not dispute that the defendant is entitled to impeachment material. . . . In this matter, consistent with
its Jencks disclosure, the government plans to produce impeachment material at least one week before trial,” (4) “the
government has instructed the pertinent law enforcement offices to preserve their notes in this matter,” and (5) “the
government has already produced a significant number of law enforcement reports of witness interviews.” Gov’t’s
           Case 5:19-cr-00218-EGS Document 201 Filed 07/29/20 Page 2 of 2




         2.        Torres-Rosario’s motion (Doc. No. 143) is DENIED WITHOUT PREJUDICE. 2


                                                                  BY THE COURT:



                                                                  /s/ Edward G. Smith
                                                                  EDWARD G. SMITH, J.




Omnibus Resp. to Def. Karvarise Person’s Mot. to Compel Discovery at 3, 5, 8, Doc. No. 195. Furthermore, during
the telephone conference with counsel, counsel for the parties indicated that they would be willing to work together
to resolve any remaining discovery issues and only later involve the court to the extent necessary.
          To the extent that Person’s motions are based on Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United
States, 405 U.S. 150 (1972), the government acknowledges its Brady and Giglio obligations and those under Federal
Rule of Criminal Procedure 16, and it indicates that it has already provided Brady information to the defense and will
continue to do so. The government also correctly notes its obligations and the timing of those obligations pertaining
to Giglio material and the Jenks Act, 18 U.S.C. § 3500. As Person has not claimed that the government has failed in
its discovery obligations or otherwise identified any deficiencies in its disclosures, and as the government has
represented that it will continue to comply with its discovery obligations, the court denies these motions without
prejudice to Person to reassert them and request a discovery hearing if the circumstances warrant it.
2
  In the response to Torres-Rosario’s motion, the government indicates that it “is prepared to provide the Jencks Act
materials to defense counsel one week prior to trial, despite no legal requirement that it do so, consistent with its Office
policy.” Gov’t’s Resp. to Def.’s Mot. for Early Release of Jencks Material at 3, Doc. No. 194. The government also
correctly notes its obligations and the timing of those obligations pertaining to Giglio material and the Jencks Act, 18
U.S.C. § 3500. As Torres-Rosario has not claimed that the government has failed in its discovery obligations or
otherwise identified any deficiencies in its disclosures thus far, and as the government has represented that it will
continue to comply with its discovery obligations, as with Person’s motions, the court denies the motion without
prejudice to Torres-Rosario to reassert it and request a discovery hearing if Jenks material is not turned over at the
proper time. Furthermore, during the telephone conference with counsel, the court was encouraged by the fact that
counsel for the parties indicated that they would be willing to work together to resolve any further discovery issues.
          .

                                                             2
